Dissenting opinion by
Ross, J.
I am unable to concur with my brethren in holding that exceptions cannot be taken to the decision of the County Court in this case. It is a petition, by the relator, to the March Term, 1883, of the County Court, setting forth that he is in 'the custody of Roswell R. Mead, constable of the town of Rutland, ‘under and by virtue of a complaint, warrant, and proceedings thereon, annexed to this petition, in an attempted prosecution for selling intoxicating liquor in violation of law, and which, he alleges, in his belief, are illegal, nugatory and void. He, thérefore, prays that the writ of habeas corpus may issue to inquire into the right of the officer to retain him in custody. The writ issued in due form to Mr. Mead, commanding him to have the relator before the court with the cause of his caption and detention. Mr. Mead made due return of the writ, and thereon *8stated that the cause of' taking and detaining the relator was the same alleged in the petition. The County Court, upon hearing, adjudged that the caption and detention of the relator, upon the complaint and warrant were illegal, and discharged him from the custody of the officer. Mr. Mea.d excepted to this adjudication. The exceptions were duly allowed and certified to this court. The relator now moves to have the exceptions dismissed as unauthorized by statute. This identical question was before this court in 1858, In re Jesse Cooper 32 Vt., 253. Mr. Cooper was then a prominent lawyer in Orleans county. While 'defending a criminal before a justice of the peace he was adjudged by the justice to be guilty of contempt of the court, and fined ten dollars. On his neglect and refusal to pay the fine a mitimus was issued, on which Mr. Oooper was taken into custody. He prayed out a writ of habeas corpus, directed to the officer having him in custody, returnable before the County Court, claiming that the justice had no authority to impose the fine and issue the mitimus. The officer, set forth in his return the proceedings in the justice court resulting in issuing the mittimus. The relator demurred to the return. -The County Court adjudged that Mr. Cooper was not unlawfully restrained of his liberty, and remanded him to the custody of the officer. To this decision the relator excepted. In this court, it was objected, that no exception to the decision of the County Court could be entertained, because proceedings in that court upon habeas corpus were not revisable in this court. It was held that the exceptions were properly before this court, and that secs. 43 and 44 of chap. 28, of Comp. Stat., authorized this allowance. These sections, with some slight verbal changes, made by the committee of revision, but which do not vary their legal effect, are the same as secs. 1385 and 1388, R. L. Aldis, J., in pronouncing the decision, says : “ jWhere, as in this case, the petition is brought, and the case heard in the County. Court, and not ,by a single judge, we think the proceedings fall within the very terms of the statute. Tbe words of - the statute are very comprehensive. They are, ‘All issues of law determined by the County Court,’ *9etc., chap. 28, sec. 43, Comp. Stat.; and ‘Exceptions to the opinion of the County Court on any question of law,’ etc., may pass to the Supreme Court, chap. 28, sec. 44. As this was a trial of an issue of law by the County Court, it clearly comes within the words of the act. It comes within the spirit of the law. ‘Very important questions, affecting the liberties of the citizens of the State arise upon the trial of petitions in habeas corpus. In matters of such moment the law should be settled and uniform. Without revision by the Supreme Court the decisions of the different tribunals in which such questions are heard will become conflicting, and important rights involved will be left in uncertainty.” This decision has stood unquestioned for more than twenty-five years as the law of the State, and as declaratory of the scope and construction of these sections of the statute, which have also, in substance, remained unchanged during that period. In my judgmeut it should not be lightly passed over or set aside. If t-he people of the State were unsatisfied with the construction and scope given to these sections of the statute, by that decision, it is reasonable to presume, they would, through the legislature, have manifested that dissatisfaction, and have made the statute speak the sense they desired to have placed upon it. Such a radical change at this time in the construction and scope of a statute, to my mind, savors strongly of judicial legislation. After so long an acquiescence by the people of the State, if I were satisfied the construction were erroneous, I should feel bound by it. Rights once declared by the highest judicial tribunal of the State, and long acquiesced in, should not be suddenly swept away by a counter decision, without the most cogent reasons. But I am not satisfied that any valid reason exists for changing the construction thus placed upon these sections of the statute. It is to be noticed that In re Cooper, supra, an issue of law was joined by the relator’s demurrer to the officer’s return' stating the authority by wliich he held Mr. Cooper in custody. It was an issue' between the relator and the officer. They were only parties to that issue upon the record. The judgment was between them, namely, *10that the sheriff should still retain custody of Mr. Cooper’s body. The town of Irasburgh was interested in the issue and judgment on the side of the officer, because the fine was payable into its treasury. In the case at bar, also, an issue of law is joined between the relator and the officer having him in custody. The relator in his petition avers that the complaint, warrant and proceedings thereon are illegal and void, and for this reason, insufficient to justify the officer in restraining him of his liberty. The officer by his return admits the complaint, warrant and proceedings thereon as stated in the petition; but claims that, in law, they justify him in restraining the relator from his liberty. This is the issue joined between the relator and the officer, the issue passed upon by the County Court. To it the relator and the officer are the sole parties of record. The officer is as much a party of record to this issue as the relator. He might, by denying in his return, that he restrained the relator of his liberty by force of the complaint, warrant and proceedings, have formed air issue of fact for trial by the County Court, upon evidence. It is none the less an issue between the relator, on the one hand, and the officer on the other, because others may be interested in its determination, and hence required to be notified of the pendency of the proceeding. The relator need not be the person whose liberty is to be inquired into. The petition may be preferred in behalf of the person restrained of his 'liberty by any person, sec. 1345, R. L. Hence, the relator in habeas corpus proceedings may not be the real party to be affected thereby. When brought at the relation of a person, other than'the person whose liberty is in contention, if the decision of the County Court should be adverse to the relator, can there be a doubt that the exceptions must be taken in his name ? In many cases one of the parties of record, to -the issue joined and tried, is merely a nominal party. Instances will readily occur to the mind of anyone; as when an attorney brings a suit in his own name upon a negotiable promissory note or bill of exchange for collection merely; or, where an officer is sued for having, at the direction of the plaintiff, attached property owned and *11claimed by a person other than the debtor ; or where a defendant in a suit concerning the title to real estate vouches in his grantee to defend the title under the latter’s covenant of wárranty ; but it has always been held that the party to the récord, though nominal, must take exceptions to any ruling or decision adverse to the interests he represents. Hence Mr. Mead, though a nominal party, is the proper party to take exceptions to rulings adverse to the interests he represents. The real party in interest, unless also a party of record, cannot have exceptions allowed in his name. Such an allowance would be a plain departure from the record. Neither the State nor H. W. Love, the, informer, was a party to the record, though both interested in the issue joined between the relator and Mr. Mead. The judgment of the County Court is- also between the relator and Mr. Mead — in favor of the relator discharging him from custody — against Mr. Mead, denying his right arid authority under the complaint and warrant to restrain the relator of his liberty. It might have been the reverse, in favor of the officer and against the relator. Upon the petition and writ the County Court could not have rendered judgment between any other parties'. Nor can it be said that Mr. Mead is a wholly uninterested and merely a nominal party to this issue and judgment. If the justice of the peace had no lawful authority to issue a warrant for the arrest of the relator, upon the complaint of a private informer, his arrest and detention were as ,if made without a warrant, and all persons engaged therein, even the magistrate, are liable for a false imprisonment, as held by this court at the last general term in Vaughn v. Congdon,* and in several previous cases. It does not, therefore, follow that Mr. M.ead may not be deeply interested in the decision which the County Court made against him in regard to his right to detain the relator in his custody, upon the complaint, warrant, and proceedings before the justice. Ought he not to have the right to have the decision of the County Court revised, and, if found erroneous, reversed on exceptions to this court ?
*12But it is contended that this is a criminal proceeding, or a part of such proceeding, in which the respondent alone has the right to exceptions. I do not so regard it. Were it so, the relator even, under the terms of the statute allowing exceptions to the respondent, would not be entitled to exceptions. The language of the statute is not broad enough to give such right or relief to a respondent in habeas corpus proceedings. Sec. 1699, R. L., is: “ Questions of law decided by the County Court, arising upon demurer, or upon trial by jury, or upon motion- in arrest, in a prosecution by indictment or information for a crime or misdemeanor, shall, after verdict of guilty is returned, upon motion of the respondent,. be allowed,” etc. Observe, it is only in a prosecution by indictment or information, that such exceptions are allowed to the respondent. Surely this petition for habeas corpus is not a prosecution by indictment or information; but an attempt to escape such prosecution, because alleged to have been illegally commenced. Doubtless, the language of sec. 1699 pressed the court In re Cooper, supra; and the court saw there was no relief in habeas corpus proceedings, for relator or respondent, by exceptions, under this section of the statute. Hence the necessity of having secs. 1385 and 1388, which relate to questions of law arising on the trial of a civil cause, apply. There is manifest propriety in holding, as this court did In re Cooper, that the action of the County Court on such important matters as frequently arise on petitions for habeas corpus should be subject to revision on exceptions, and that it is within the broad and appropaiate language of the last named sections of the statute; more especially when not a word appropriate to giving such relief can be found in the section according the right of exceptions to a respondent in a prosecution by indictment or information. The relator’s petition for habeas corpus, is not an offshoot, nor a part, of the prosecution commenced before the magistrate by the private informer, but an independent proceeding., and process, peculiar, summary, born of necessity in the interest of personal liberty. In my judgment, it is both a misnomer and a degrada*13tion to denominate it a criminal prosecution, or some fractional part of such a prosecution. It is of a higher nature than all such prosecutions, seizes upon and brings them into summary judgment, and if found wanting of lawful authority, crushes and casts them aside as merest trifles. It is one of the highest processes known to the law. It is manifest that the action of the County Court in its use should be subject to revision in this court. That the State was not entitled to exceptions in the- prosecution pending before the magistrate, if the relator had been content to have had his, the State’s and the private informer’s rights, settled in that-proseention, in my judgment, does not touch the question in contention. As well might it be held that the same rights and remedies must be accorded to a party in assumpsit as in trover, in an action of law, as in proceedings in equity, or that his rights in the former are controlled by his rights under the latter. The rights and remedies of the relator in the prosecution before the magistrate are diverse, distinct, independent, and wholly unlike his rights on his petition for habeas corpus. While habeas corpus proceedings necessarily touch upon and inquire into- legal proceedings, both criminal and civil, in and of itself, the writ, and the proceeding required to obtain it, as well as the proceedings under it, are in the highest degree civil, and always inter partes, namely: the relator petitioning for the liberty of the imprisoned, and the person restraining the imprisoned one. ^ That others, outside the parties to the record, may be interested in the result, does not vary the rights of such parties to exceptions, when the trial is by the County Court. The interests of such outside persons come, and necessarily are brought, into the contention in the names of the parties to the record. Holding these views, of the nature of habeas corpus proceedings, of the parties thereto, of the statutes regulating and conferring the right to exceptions, I am unable to concur in the judgment denying the right to exceptions to Mr. Mead.
Note by Boss, J. Since writing the foregoing opinion my eye fell upon the syllabus of a case in Am. L. Rev., No. 6, vol. 9, p. 1020, as follows: “Suing out a writ of habeas carpus is a civil proceeding, although the object of the petitioner be to be released from custody under a criminal charge. In such a case the Federal Supreme Court has no jurisdiction on a certificate of division.” Ex parte Tom Tong, Sup. Ct., U. S., Va. L. J., October, 1883. (108 U. S. 556.)


Post,